UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1334



CHELLY SUMARLIN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-254-696)


Submitted:   September 19, 2005           Decided:   October 26, 2005


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Office of Immigration
Litigation, Civil Division, Chris K. Gober, Office of Legal Policy,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Chelly Sumarlin, a native and citizen of Indonesia,

petitions for review of a decision of the Board of Immigration

Appeals   (Board)   affirming   without    opinion   the    ruling   of    the

immigration   judge   finding   Sumarlin   removable      and    denying   his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.*        We deny the petition for

review.

           We will reverse a determination denying eligibility for

asylum “only if the evidence presented was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.”   Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotations omitted).        Credibility findings are reviewed

for   substantial   evidence.     A   trier   of   fact    who   rejects   an

applicant's testimony on credibility grounds must offer specific,

cogent reasons for doing so.     Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989).   The immigration judge did so in this case.

           We have reviewed the evidence of record and find that

substantial evidence supports the immigration judge’s conclusion

that Sumarlin failed to establish either past persecution or a

well-founded fear of future persecution.           Accordingly, we uphold



      *
      Sumarlin does not challenge the immigration judge’s denial of
protection under the Convention Against Torture. Therefore, this
claim is waived. Edwards v. City of Goldsboro, 178 F.3d 231, 241
n.6 (4th Cir. 1999).

                                 - 2 -
the immigration judge’s denial of asylum relief, as affirmed by the

Board.

            As Sumarlin failed to sustain his burden on the asylum

claim, he cannot establish his entitlement to withholding of

removal.    “Because the burden of proof for withholding of removal

is higher than for asylum--even though the facts that must be

proved are the same--an applicant who is ineligible for asylum is

necessarily ineligible for withholding of removal under [8 U.S.C.]

§ 1231(b)(3).”     Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004).     Therefore, we deny the petition for review.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                                - 3 -